



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Knies, 2014 ONCA 224

DATE: 20140324

DOCKET: C57780

Doherty, Laskin and Feldman JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Cody Knies

Appellant

Diane Condo, for the appellant

Greg Skerkowski, for the respondent

Heard: March 20, 2014

On appeal from the sentence imposed on September 19, 2013
    by Justice

D. Kent
Kirkland of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

In our view the sentencing judge erred in principle by failing to
    consider totality when imposing consecutive sentences for the two death threats
    and criminal harassment. Although the two assaults were very serious offences,
    having regard to the youth of the offender and the principle of totality, a fit
    sentence is 18 months less pre-sentence custody of 5 months.

[2]

To be clear our intent is to reduce the 22 months sentence imposed by
    the trial judge to 18 months less pre-sentence custody of 5 months.  The breakdown
    of the 13 months is as follows:

·

Count 1  I month

·

Count 2  1 month concurrent

·

Count 6  6 months consecutive

·

Count 7  3 months concurrent

·

Count 9  3 months concurrent

·

Count 10  3 months concurrent

·

Count 11  2 months consecutive

·

Count 13  3 months consecutive

·

1 month consecutive for the breach of recognizance

[3]

Accordingly, leave to appeal sentence is granted and the custodial
    sentence is reduced from 17 months to 13 months, having regard to the
    pre-sentence custody of 5 months.


